Title: From Alexander Hamilton to Andrew G. Fraunces, 3 August 1793
From: Hamilton, Alexander
To: Fraunces, Andrew G.



Philadelphia, August 3, 1793.
Sir,
I find on a second reading of your letter yesterday, that I mistook the expressions contained in it, and was led to give to it a meaning which is entirely foreign to it.
I hasten to correct my error, and to assure you, that I am extremely pained at the harsh inference I was led to draw and to express. I feel myself bound without loss of time to apologize to you for it, and to declare to you my sincere regret. You will receive in the course of the day another answer to your letter.
I am Sir, your obedient servant,

Alexander Hamilton.
Mr. Andrew G. Fraunces, Filbert-Street.

